Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered October 30, 1990, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
*813Ordered that the appeal is dismissed.
A review of the record reveals that as part of a negotiated plea, the defendant knowingly, voluntarily, and intelligently waived her right to appeal the judgment of conviction and sentence (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Cicciari, 175 AD2d 255; People v Stephens, 175 AD2d 272; People v Toussaint, 170 AD2d 467). Thompson, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.